PHILLIPS, Chief Judge
(dissenting).
It -is my opinion that the trial court erred in awarding summary judgment for double damages. If the allegations of the answer to the effect that the violations, if any, were neither willful nor the result of the failure to take practical precautions against the occurrence of such violations, were accepted as true by the trial court, they established that Roupp, the appellant, acted in good faith. If they were not accepted as true, summary judgment was improper because they presented a genuine issue of fact in support of which appellant was entitled to introduce evidence.
For the reasons indicated, I would reverse and remand the case for further hearing on the issue of the amount of damages. See McRae v. Creedon, 10 Cir., 162 F.2d 989, 992; Blood v. Fleming, 10 Cir., 161 F.2d 292, 295.